PER CURIAM.
This appeal from a final decree of divorce, taken by the husband who was the defendant below, challenges sufficiency of the evidence and contends the acts relied on' as constituting extreme cruelty were condoned.
The parties were married September 14, 1963 in Dade County, and lived together less than five months. On February 28, 1964 the wife filed her complaint for divorce, charging extreme cruelty. The cause was heard by the chancellor who held the plaintiff had proved her alleged ground of extreme cruelty and granted plaintiff a divorce.
We have considered the contentions of the appellant in the light of the record and briefs and argument and conclude that they are without merit. In our opinion the evidence furnishes adequate support for the chancellor’s decree. See Greisen v. Grei-sen, 146 Fla. 94, 200 So. 523; Diem v. Diem, 141 Fla. 260, 193 So. 65; Fekany v. Fekany, 118 Fla. 698, 160 So. 192, 193. No useful purpose would be served by a detailed statement of the facts of the case as revealed in the evidence. The presumption of correctness which accompanies the decree has not been dispelled.
Affirmed.